DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed November 16, 2021. Claims 1, 3, and 6 have been amended, claims 7-10 are new. Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, The terms “excessive” and “evenly” in claim 9 are relative terms which renders the claim indefinite. The term “excessive” and “evenly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much or how frequently repetition of a word, phrase, or idiom is required to become excessive. Similarly it is not clear how “even” the distribution of terms is required to be, e.g. must terms be perfectly evenly distributed or is it permissible to have some terms or idioms appear more frequently than others.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of U.S. Patent Pub. No. 20180061274 (“Frahling”) and further in view of U.S. Patent Pub. No. 20170353770 (“Jiang”). 
Concerning claim 1 Cortes discloses, A method, the method comprises: 
receiving a first request for learning a foreign language by a subtitle of a multimedia content (Fig. 1, Fig. 3 (50, 56), ¶ [0028-0029] (“in FIG. 1 three successive screens 32, 34, 36 are shown as might be displayed (one at a time) on the display screen 24. In the first screen 32, the student 20 is presented with selection choice to represent their target language. … In new screen 34, the student 20 is presented with the choice of four motion pictures (Titles A-D).), ¶ [0033] (“Returning to FIG. 1, in the third screen 36, the student 20 is presented with a choice between Movie Mode 60 and Engage Mode 62. … For a complete learning experience, however, the student 20 will select the Engage Mode 62 where the motion picture is broken down part-by-part. The student 20 selects Engage Mode 62.”), ¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”)), said subtitle being in a native language (Fig. 3, ¶ [0010] (“a computer-assisted method for instruction in language skills to train a student fluent in a source language to understand a different target language. … making at least one word in the target language subtitle interactive with a student in direct response to a selection made on the display screen, associating source language subtitles with the motion picture, the source language subtitles generally synchronized with the audio dialog portion”), ¶ [0025] The student selects a source language that the student speaks fluently, this source language would include native language. The example used in figure 3 includes the source or native language of English and a Target language, Spanish.); 
said first request comprising a user knowledge level or a category of words in said learning (Fig. 1, ¶ [0028-0033] two selections are available as shown in figure 1 that determine a category of words in said learning a language category and a motion picture category.); 
selecting from said subtitle a word or an idiom associated with said level or with said category (¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”) The user may select a word from the subtitle associated with the category of words from the selected target language as shown in Fig. 3 where the user selects the Spanish language word “parque.” ¶ [0035], ¶ [0043] (“interactive setting include the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can choose to visually correlate both target 50 and source 58 subtitles by the above-described color-coded semantic mapping technique.”) The user may select to view a translation of all the native language into the target language by selecting to view subtitles in both languages.); 
associating said word or said idioms with a corresponding entry in a dictionary file (Fig. 3 (56), ¶ [0031] A dictionary-style definition may (optionally) also be included in the pop-up window 56 (rendered in FIG. 3 as the phrase “A large public green area in a town, used for recreation.”); wherein said corresponding entry comprising a translation of said word or said idiom into said foreign language (Fig. ; 
copying said subtitle into [memory]; copying said translation of said word or said idiom into said array adjacent to said word or said idiom (Fig. 3, ¶ [0010] (“The method comprises the steps of: … providing a motion picture … dividing the playing time … into a plurality of scenes, sub-subdividing at least one scene into a plurality of dialog sequence segments, associating target language subtitles with the motion picture, the target language subtitles being generally synchronized with the audio dialog portion ;  
associating timing with said [memory]; said timing is for playing said array as a subtitle in said timing while playing said multimedia content (Fig. 2, Fig. 3, ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the example of FIG. 3, when in the video portion 48 of the motion picture an actor is seen speaking in the target language the dialog “Es una día hermoso, Jim. Vamos al parque.”, the corresponding audio dialog is played through the speaker 26 and concurrently written in a target language subtitle 50 displayed on the display screen 24—typically under video presentation 48.”), ¶ [0032-0033], ¶[0044-0045]);
receiving a second request from said user for playing said multimedia content (Fig. 5 (View Scene 96, Scene Replay 100), Fig. 7, Fig. 3, ¶ [0043-0044] (“Activating the view scene module 96 begins with … the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can choose to visually correlate both target 50 and source 58 subtitles by the above-described color-coded semantic mapping technique. … The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24. Upon actuating the playback control button 54 (FIG. 3), the entire scene 44 of the chapter 42 of the motion picture is presented on the display screen 24 while the audio dialog portion is played in the target language through the audio speaker 26 in synchronized fashion. The student watches this presentation. If interactive subtitles have been selected, they will appear and provide interactive capabilities as described above. When finished, the student 20 is given the choice of replaying the entire scene 44”); and 
in response to said second request, selecting said array to thereby playing said array with said multimedia content as a subtitle in said native language comprising said translation of said idiom or said word into said foreign language embedded in said subtitle (Fig. 7, Fig. 3 ¶ [0045] (“The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24.”), ¶ [0031-0032] (“According to the methods of this invention, subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally .
Cortes does not expressly disclose selection of a knowledge level or the use of an array type of data structure for storing subtitles and translations of subtitles. Cortes does teach choices that may be made for a “beginning student” vs an “advanced student” (Cortes ¶ [0043]), and Frahling teaches said first request comprising a user knowledge level (¶ [0024] (“A user can choose foreign language content in the language they desire to learn, the content (language-learning scenarios) may be generated at an initial level of difficulty which may be adjustable by the user manually or based upon a user profile.”), ¶[0045] (“It is appreciated that the works used as the basis for generating the training scenarios discussed herein may be authorized copies of master works. Once a training scenario is generated according to embodiments of the present disclosure, the training scenario may be stored in a data store as discussed herein, and associated with a plurality of attributes—language of original work, translation language, level of difficulty, concentration of translation-challenged words (overall or by segments as discussed herein), time range for execution/completion, successful completion rate, average time to completion, and other attributes of the training scenario including display method and/or devices to which the training scenario can be submitted (e.g., a training scenario for a video work may not be able to be played on an e-reader). In an embodiment, a first training scenario may be associated with other training scenarios that have been used and/or successfully completed by users who also 
Jiang discloses copying a first portion of said subtitle into an array, copying said word or idiom into said array, copying a second portion of said subtitle into said array, and associating timing with said array (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … when receiving the instruction of displaying the audio and video file, firstly demultiplexing the audio and video file to separate the arrays of subtitle data, separating the audio and video data out from the audio and video file; then storing the audio and video data into the corresponding preset buffer area, as well as storing arrays of subtitle data into the corresponding buffer area; later, decoding the audio and video 
	
Concerning claim 2, Cortes as modified discloses The method of claim 1 further comprising providing … a playable file for playing said subtitle while playing said multimedia content. Cortes does not expressly disclose the use of an array type of data structure for storing subtitles and translations of subtitles, but Jiang discloses providing an array as a playable file for playing said subtitle while playing said multimedia content (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … firstly demultiplexing the audio and video file to separate the arrays of subtitle data… at the same time decoding the subtitle data in present language, of arrays of subtitle data; at last, outputting and displaying audio and video data synchronously outputting and displaying the subtitle data in present language.”), claim 11.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Concerning claim 4, Cortes as modified discloses The method of claim 1, further comprising associating a color to said word or said idiom for presenting said word or said idiom in said color (¶ [0035] (“When activated, semantic color mapping 66 demonstrates the meaning and word structure for the target language subtitle 50 by color-correlating it to the source language subtitle 58. Preferable, each distinct word or word group in the target language subtitle 50 will be assigned a distinct color by a program application operating through the computer readable medium. The word or words that mean the same in the source language subtitle 58 are presented in the same color. Thus, words of the same color will mean the same thing. Returning to the example of FIG. 3, the word “parque” 52 in the target language subtitle 50 may be colored pink.”)).
Concerning claim 6, Cortes discloses At least one non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations (¶ [0011], ¶ [0027]) comprising: 
receiving a first request for learning a foreign language by a subtitle of a multimedia content (Fig. 1, Fig. 3 (50, 56), ¶ [0028-0029] (“in FIG. 1 three successive screens 32, 34, 36 are shown as might be displayed (one at a time) on the display screen 24. In the first screen 32, the student 20 is presented with selection choice to represent their target language. … In new screen 34, the student 20 is presented with the choice of four motion pictures (Titles A-D).), ¶ [0033] (“Returning to FIG. 1, in the third screen 36, the student 20 is presented with a choice between Movie Mode 60 and Engage Mode 62. … For a complete learning experience, however, the student 20 will select the Engage Mode 62 where the motion picture is broken down part-by-part. The student 20 selects Engage Mode 62.”), ¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”)); said subtitle being in a native language (Fig. 3, ¶ [0010] (“a computer-assisted method for instruction in language skills to train a student fluent in a source language to understand a different target language. … making at least one word in the target language subtitle interactive with a student in direct response to a selection made on the display screen, associating source language subtitles with the motion picture, the source language subtitles generally synchronized with the audio dialog portion”), ¶ [0025] The student selects a source language that the student speaks fluently, this source language would include native language. The example used in figure 3 includes the source or native language of English and a Target language, Spanish.); said first request comprising a user knowledge level or a category of words in said learning Fig. 1, ¶ [0028-0033] two selections are available as shown in figure 1 that determine a category of words in said learning a language category and a motion picture category.); 
selecting from said subtitle a word or an idiom associated with said level or category (¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”) The user may select a word from the subtitle associated with the category of words from the selected target language as shown in Fig. 3 where the user selects the Spanish language word “parque.” ¶ [0035], ¶ [0043] (“interactive setting include the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can choose to visually correlate both target 50 and source 58 subtitles by the above-described color-coded semantic mapping technique.”) The user may select to view a translation of all the native language into the target language by selecting to view subtitles in both languages.); 
associating said word or said idioms with a corresponding entry in a dictionary file (Fig. 3 (56), ¶ [0031] A dictionary-style definition may (optionally) also be included in the pop-up window 56 (rendered in FIG. 3 as the phrase “A large public green area in a town, used for recreation.”); wherein said corresponding entry comprising a translation of said word or said idiom into said foreign language (Fig. 3 (56), ¶ [0031] (“In the example of FIG. 3, at least the word “parque” 52 is made ; 

copying said subtitle into an array; copying said translation of said word or said idiom into said array successive to said word or said idiom (Fig. 3, ¶ [0010] (“The method comprises the steps of: … providing a motion picture … dividing the playing time … into a plurality of scenes, sub-subdividing at least one scene into a plurality of dialog sequence segments, associating target language subtitles with the motion picture, the target language subtitles being generally synchronized with the audio ; 
associating timing with said [memory]; said timing is for playing said array as a subtitle in said timing while playing said multimedia content (Fig. 2, Fig. 3, ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the example of FIG. 3, when in the video portion 48 of the motion picture an actor is seen speaking in the target language the dialog “Es una día hermoso, Jim. Vamos al parque.”, the corresponding audio dialog is played through the speaker 26 and concurrently written in a target language subtitle 50 displayed on the display screen 24—typically under video presentation 48.”), ¶ [0032-0033], ¶[0044-0045]); and
receiving a second request from said user for playing said multimedia content (Fig. 5 (View Scene 96, Scene Replay 100), Fig. 7, Fig. 3, ¶ [0043-0044] (“Activating the view scene module 96 begins with … the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can choose to visually correlate both target 50 and source 58 subtitles by the above-described color-coded semantic mapping technique. … The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24. Upon actuating the playback control button 54 (FIG. 3), the entire scene 44 of the chapter 42 of the motion picture is presented on the display screen 24 while the audio dialog portion is played in the target language through the audio speaker 26 in synchronized fashion. The student watches this presentation. If interactive subtitles have been selected, they will appear and provide interactive capabilities as described above. When finished, the student 20 is given the choice of replaying the entire scene 44”); and 
in response to said second request, selecting said array to thereby playing said array with said multimedia content as a subtitle in said native language comprising said translation of said idiom or said word into said foreign language embedded in said subtitle (Fig. 7, Fig. 3 ¶ [0045] (“The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24.”), ¶ [0031-0032] (“According to the methods of this invention, subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized 
Cortes does not expressly disclose selection of a knowledge level or the use of an array type of data structure for storing subtitles and translations of subtitles. Cortes does teach choices that may be made for a “beginning student” vs an “advanced student” (Cortes ¶ [0043]), and Frahling teaches said first request comprising a user knowledge level (¶ [0024] (“A user can choose foreign language content in the language they desire to learn, the content (language-learning scenarios) may be generated at an initial level of difficulty which may be adjustable by the user manually or based upon a user profile.”), ¶[0045] (“It is appreciated that the works used as the basis for generating the training scenarios discussed herein may be authorized copies of master works. Once a training scenario is generated according to embodiments of the present disclosure, the training scenario may be stored in a data store as discussed herein, and associated with a plurality of attributes—language of original work, translation language, level of difficulty, concentration of translation-challenged words (overall or by segments as discussed herein), time range for execution/completion, successful completion rate, average time to completion, and other attributes of the training scenario including display method and/or devices to which the training scenario can be submitted (e.g., a training scenario for a video work may not be able to be played on an e-reader). In an embodiment, a first training scenario may be associated with other training scenarios that have been used and/or successfully completed by users who also 
Jiang discloses copying a first portion of said subtitle into an array, copying said word or idiom into said array, copying a second portion of said subtitle into said array, and associating timing with said array (Fig. 4. ¶ [0063-0081], Fig. 9, ¶ [0094-0100] (“FIG. 9 is a structural diagram of the subtitle switching device … when receiving the instruction of displaying the audio and video file, firstly demultiplexing the audio and video file to separate the arrays of subtitle data, separating the audio and video data out from the audio and video file; then storing the audio and video data into the corresponding preset buffer area, as well as storing arrays of subtitle data into the corresponding buffer area; later, decoding the audio and video 
Concerning claim 7, Cortes discloses The method of claim 1 wherein said selecting said word or said idiom being by a learning process (¶ [0042] (“The step of selecting a scene 44 further includes activating the view scene module 96 following the step of de-activating the scene preparation module 94. It should be noted that with careful selection of motion picture titles, the computerized invention will provide as much entertainment product as it does a language and culture-learning product. Care should be taken to select titles that users will actually want to watch and that are best suited for language/culture learning.”), ¶ [0046] (“After presenting the dialog sequence 46 in full, the computerized system starts breaking down the dialog sequence 46 so that the student 20 can learn to understand it part by part as represented by action box 124. This breakdown process 124 may include any number or variation of techniques which, in the .
Concerning claim 8, Cortes discloses  The method of claim 1 further comprising presenting a first test to said user (¶ [0046] (“This breakdown process 124 may include any number or variation of techniques which, in the illustrated embodiment, comprises critical thinking 126, grammar 128, cultural notes 130 and quizzes 132.”), ¶ [0049] (“Along the way, students 20 are concurrently stimulated … by repeated testing (via quizzes 132)”), said first test being generated according to translated foreign language words in said subtitles presented to said user and selecting said level or a category of words in said learning in accordance with results of said first test to thereby personalizing said test and said level of translation (¶ [0046] (“Quizzes 132 are posed immediately or shortly after material has been taught to accommodate the well-known “Forgetting Curve”. … if a student 20 has completed two chapters and started a third chapter in a motion picture, they may have accumulated 806 out of a possible 2,106 Vocabulary points, 438 out of a possible 867 Phrases points, 28 out of a possible 64 Culture points, and 200 out of a possible 211 Grammar points.”) Students are tested on the material in the just watched Chapter of the motion picture and the amount of vocabulary, phrases, and grammar learned from the motion picture is tracked.) 
further comprising selecting a level of a next subtitle level in accordance with results of said first test and in accordance with learning pattern, but Frahling teaches this limitation (¶[0024] (“A user can choose foreign language content in the language they desire to learn, the content (language-learning scenarios) may be generated at an initial level of difficulty which may be adjustable by the user manually or based upon a user profile.”), ¶ [0027] (“Some users may be associated with profiles which may be created and updated based on a history of completed and attempted training scenarios and/or off of a user's self-evaluation or pre-test for a particular language.”), ¶ [0059] (“if a user executes a training scenario at a first level of difficulty and successfully completes the associated test, the user's profile may be updated to indicate that future training scenarios at a higher level of difficulty may be appropriate. Conversely, if a user executes a training scenario at a first level of difficulty and does not successfully complete the associated test, the user's profile may be updated to indicate that future training scenarios at the same level or at a lower level of difficulty may be appropriate.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to categorize content to allow selection based on a user’s test performance as taught in Frahling. Since both references teach methods and systems for providing subtitles to videos for the purpose of learning a language the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Frahling because a POSITA could have predictably use the language testing as described in Cortes or Frahling to adjust the difficulty level of subtitle content presented to the user. A POSITA would be motivated to provide language learning .

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of Frahling, further in view of U.S. Patent Pub. No. 20160133154 (“Jiang”), further in view of U.S. Patent Pub. No. 20110164121 (“Ikeda”), and further in view of U.S. Patent Pub. No. 20170116238 (“Ternent”).
Concerning claim 3, Cortes as modified discloses The method of claim 1 (see claim1), Cortes as modified by Jiang also teaches inserting subtitles sequentially into an array and replacing portions of the subtitles (see claim 1). Cortes does not expressly contemplate subtitles in languages that read from right to left such as Hebrew or Arabic or Farsi, but Ikeda acknowledges that subtitles for languages such as Arabic  wherein a direction of a language of said subtitle is opposite to a direction of said foreign language and further comprising reversing letters of said subtitle (¶ [0554] (“As for subtitle displays in Arabic, the language characteristics of Arabic are judged to be supported only when the functions of “rendering from the right to the left” and “double letter/logotype” are all supported.”)). Ternent teaches moving said letters from said last index to the index that represents the location into which said word or idiom has to be inserted in the sentence such that each letter is inserted to a consecutive index, inserting said word or idiom (Abstract, ¶ [0032-0033] (“At block 302, one or more processors 12 form a data structure known as a reverse index according to string ; inserting the letters that are consecutive to said word or idiom into said array and reversing letters of said array; wherein said reversing is in accordance with standard word processing reversing procedure (Abstract, ¶ [0032-0038] (“At block 302, one or more processors 12 form a data structure known as a reverse index according to string processing software 22. An inverted index is a data structure known to persons skilled in natural language processing. … Reverse indexes may be generated according to standard methods known to skilled persons. According to such methods, a single reverse index may be generated for the entire body of input … Reverse indexes may be represented in memory 12 in various formats such as, for example, in an array”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to include subtitles for right to left languages such as Hebrew or Arabic taught in Ikeda. Since both references teach methods and systems for providing subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Ikeda because Cortes is intended to teach a variety of selectable languages (Cortes, Fig. 1 (32)) and right to left languages such as Hebrew, Arabic, and Farsi are desirable to learn for a variety of political, commercial, and personal groups. Substitution of the exemplary Spanish target language for Arabic would be a simple change. Indeed, Cortes includes Japanese as a possible language (Cortes, Fig. 1 (32)), which is written vertically instead of horizontally, so Cortes is already capable of changing the direction of its subtitles. It would have been prima facie obvious to one of ordinary skill in the art before the .

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of Frahling, further in view of U.S. Patent Pub. No. 20160133154 (“Jiang”) and further in view of U.S. Patent Pub. No. 20190318656 (“Kojima”).
Concerning claim 5, Cortes as modified discloses The method of claim 1, Cortez teaches foreign language subtitles and selection of a translation, but does not expressly disclose what is done when a word has multiple translations, but Kojima teaches wherein said translation of said word or idiom comprising a plurality of meanings (¶ [0030]) and wherein said method further comprising receiving a foreign subtitle (¶ [0071]), wherein said foreign subtitle corresponding to said subtitle, wherein said foreign subtitle being in said foreign language, identifying from said foreign subtitle a foreign word or a foreign idiom, said foreign word or foreign idiom corresponding to said word or said idiom and selecting from said plurality of meanings a said foreign idiom or foreign word (¶ [0030] (“The dictionary DB 101 stores . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to include a method for selecting from multiple possible translations as taught in Kojima. Since both references teach methods and systems for providing foreign language translations and subtitles to videos the references are from the same field of endeavor. A POSITA would have been motivated to combine Cortes and Kojima because Cortes is silent regarding how to treat a word with multiple translations and a POSITA could have predictably used the method of choosing the simplest translation as taught in Kojima. A POSITA would have wanted to use the simplest possible translation to provide consistency and simplicity in language learning.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of Frahling, further in view of U.S. Patent Pub. No. 20160133154 (“Jiang”) and further in view of U.S. Patent Pub. No. 20160027333 (“Labutov”).
 The method of claim 1, but does not disclose further comprising selecting a plurality of words or idioms in accordance with said level and with said category and removing from said selected words or idioms words that appear frequently in said subtitle to thereby scattering the words learned evenly throughout the video and avoiding excessive repetition of translated words. Labutov teaches this limitation (Fig. 2, ¶ [0028] (“The invention maximizes the learnability of the not fluent language estimating a vocabulary of a user (step 210) and presenting code-switched content most suitable for the user. Vocabulary of a user is estimated through simple frequency based sampling of the terms in the vocabulary of the language in which the user is not fluent. After presentation of words, the system determines whether or not the user is familiar with the word in terms of meaning. For example, a user may provide explicit feedback, i.e. be required to select input such as “known” and “unknown”. Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades. This process allows the system to estimate the recall probability Pr(wf) for each word wf in the vocabulary of the language in which the user is not fluent. The estimated recall probability Pr(wf) is used in the optimization stage to produce combined content personalized to the user.”), ¶ [0029-0030] (“code-switched decoding will refer to the process of finding the optimal code-mixed translation of the combined content.”) Labutov teaches a method of using a fluent or native language and swapping out certain terms from the native language into a target language at a frequency that optimize understanding and evenly distribute translated terms, an example of this distribution is shown in paragraph 33.) .”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cortes to include a method for distributing selected terms for translation into a target language as taught in Labutov. Since both references teach software .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20160133154 (“Cortes”) in view of Frahling.
Concerning claim 10, Cortes discloses A method, the method comprises: receiving a first request for learning a foreign language by a subtitle of a multimedia content (Fig. 1, Fig. 3 (50, 56), ¶ [0028-0029] (“in FIG. 1 three successive screens 32, 34, 36 are shown as might be displayed (one at a time) on the display screen 24. In the first screen 32, the student 20 is presented with selection choice to represent their target language. … In new screen 34, the student 20 is presented with the choice of four motion pictures (Titles A-D).), ¶ [0033] (“Returning to FIG. 1, in the third screen 36, the student 20 is presented with a choice between Movie Mode 60 and Engage Mode 62. … For a complete learning experience, however, the student 20 will select the Engage Mode 62 where the motion picture is broken down part-by-part. The student 20 selects Engage Mode 62.”), ¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-; said subtitle being in a native language (Fig. 3, ¶ [0010] (“a computer-assisted method for instruction in language skills to train a student fluent in a source language to understand a different target language. … making at least one word in the target language subtitle interactive with a student in direct response to a selection made on the display screen, associating source language subtitles with the motion picture, the source language subtitles generally synchronized with the audio dialog portion”), ¶ [0025] The student selects a source language that the student speaks fluently, this source language would include native language. The example used in figure 3 includes the source or native language of English and a Target language, Spanish.); said first request comprising a user knowledge level or a category of words in said learning (Fig. 1, ¶ [0028-0033] two selections are available as shown in figure 1 that determine a category of words in said learning a language category and a motion picture category.); 
selecting from said subtitle a word or an idiom associated with said level or with said category (¶ [0031] (“At least one word 52 in the target language subtitle 50, and indeed preferably most or all of the words, are made interactive. The interactive feature may be available only when the motion picture is paused, such as by clicking a toggle-style playback control button 54. All of the words 52 made interactive will render a pop-up window 56. Contained within the pop-up window 56 is a phonetic equivalent in the target language.”) The user may select a word from the subtitle associated with the category of words from the selected target language as shown in Fig. 3 where the user selects the Spanish language word “parque.” ¶ [0035], ¶ [0043] (“interactive setting include the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can ; 
associating a translation of said word or said idiom with said word or said idiom (Fig. 3 (56), ¶ [0031] A dictionary-style definition may (optionally) also be included in the pop-up window 56 (rendered in FIG. 3 as the phrase “A large public green area in a town, used for recreation.”), ¶ [0035] (“choose subtitle display options (target language 50, source language 58, both or neither) at action step 64. If the student 20 selects “both”, they are invited to active a semantic color mapping feature at action step 66. When activated, semantic color mapping 66 demonstrates the meaning and word structure for the target language subtitle 50 by color-correlating it to the source language subtitle 58. Preferable, each distinct word or word group in the target language subtitle 50 will be assigned a distinct color by a program application operating through the computer readable medium. The word or words that mean the same in the source language subtitle 58 are presented in the same color. Thus, words of the same color will mean the same thing. Returning to the example of FIG. 3, the word “parque” 52 in the target language subtitle 50 may be colored pink. In this instance, parque 52 will be the only word in the entire target language subtitle 50 to be colored pink. In the source language subtitle 58, the corresponding word “park” will also be exclusively displayed in pink color.”); associating timing with said subtitle; said timing is for playing said subtitle in said timing while playing said multimedia content (Fig. 2, Fig. 3, ¶ [0031] (“subtitles in the target language are added, embedded or otherwise associated with the motion picture and generally synchronized with the audio dialog portion. Thus in the example of FIG. 3, when in the video portion 48 of the motion picture an actor is seen speaking in the target language the dialog “Es una día hermoso, Jim. ; 
receiving a second request from said user for playing said multimedia content (Fig. 5 (View Scene 96, Scene Replay 100), Fig. 7, Fig. 3, ¶ [0043-0044] (“Activating the view scene module 96 begins with … the student's 20 choice of source language 58, target language 50, both and neither. When both subtitles 50, 58 are selected, the student can choose to visually correlate both target 50 and source 58 subtitles by the above-described color-coded semantic mapping technique. … The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24. Upon actuating the playback control button 54 (FIG. 3), the entire scene 44 of the chapter 42 of the motion picture is presented on the display screen 24 while the audio dialog portion is played in the target language through the audio speaker 26 in synchronized fashion. The student watches this presentation. If interactive subtitles have been selected, they will appear and provide interactive capabilities as described above. When finished, the student 20 is given the choice of replaying the entire scene 44”); 
in response to said second request, selecting said subtitle and playing said subtitle with said multimedia in said native language comprising said translation of said idiom or said word into said foreign language adjacent to said word or said idiom (Fig. 7, Fig. 3 ¶ [0045] (“The student next proceeds to the Watch Scene step 114. This stage is depicted in FIG. 3, where the full screen 76 and volume control 74 can be readily accessed through the interactive display screen 24.”), ¶ [0031-0032] (“According to the methods of this invention, subtitles in the target language are added, embedded or otherwise associated with the motion picture and .
Cortes does not expressly disclose selection of a knowledge level or the use of an array type of data structure for storing subtitles and translations of subtitles. Cortes does teach choices that may be made for a “beginning student” vs an “advanced student” (Cortes ¶ [0043]), and Frahling teaches said first request comprising a user knowledge level (¶ [0024] (“A user can choose foreign language content in the language they desire to learn, the content (language-learning scenarios) may be generated at an initial level of difficulty which may be adjustable by the user manually or based upon a user profile.”), ¶[0045] (“It is appreciated that the works used as the basis for generating the training scenarios discussed herein may be authorized copies of master works. Once a training scenario is generated according to embodiments of the present disclosure, the training scenario may be stored in a data store as discussed herein, and associated with a plurality of attributes—language of original work, translation language, level of difficulty, concentration of translation-challenged words (overall or by segments as discussed herein), time range for execution/completion, successful completion rate, average time to completion, and other attributes of the training scenario including display method and/or devices to which the training scenario can be submitted (e.g., a training scenario for a video work may not be able to be played on an e-reader). In an embodiment, a first training scenario may be associated with other training scenarios that have been used and/or successfully completed by users who also . 

Response to Arguments
Applicant’s arguments and amendments with respect to 35 U.S.C. 112(b) for claims 1-6 have been considered and are persuasive. Prior rejections under 35 U.S.C. 112(b) are withdrawn but and additional rejection under this section has been added for newly submitted claim 9. 
Applicant’s arguments with respect to 35 U.S.C. 103 regarding claim(s) 1-10 have been considered but are not persuasive or moot because the new ground of rejection. as addressed above in response to the added limitations. Specifically, arguments regarding the selection of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Feb. 27, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715